Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
1.   	On pages 2-5 of the remark Applicant provisionally elects Invention I (claims 1- 12 and 22) with traverse and further argued the claims of Inventions I, II, and III have substantial overlap and should logically be examined together under the guidelines of MPEP 806.05(d). 
 	
In response:
 	The examiner respectfully. 
 	Invention I (Claim 1-11 and 22) is directed to an invention wherein the wireless client device itself performs the function of receiving broadcast message and retrieving the graphical symbol from the network device using the SSID/URL whereas Invention II (Claim 12-19) is directed to an invention wherein another device (i.e a processing device and not the wireless client device) performs the function of receiving broadcast message and retrieving the graphical symbol from the network device using the URL and then sends the graphical symbol to the wireless client device. For the invention I, wireless client device performs all the function of receiving, retrieving and displaying. For the invention II, wireless device only performs the function of displaying. Other functions (i.e receiving and retrieving) are performed by another device and therefore. For the above reasons, limitations of invention II do not overlap with the limitations of invention I 
 	Invention I (Claim 1-11 and 22) is directed to an invention wherein the broadcast message transmitted by the base station includes SSID and URL and based on the SSID and URL, the wireless device retrieving graphical symbol whereas Invention III (Claim 20-21) is directed to an invention wherein the broadcast message transmitted by the base station includes fragmented piece of the graphical symbols and the wireless device assembles the fragmented piece of the graphical symbols. The information included in the broadcast message for invention I and invention III are different. For invention I, the wireless device performs the function of retrieving graphical symbol based on the SSID/URL whereas for invention III, the wireless device assembling the fragmented piece of the graphical symbols. For the above reasons, limitations of invention III do not overlap with the limitations of invention I.

Claim Objections
Claims 1 and 22 are objected to because of the following informalities:  Claims 1 and 22 use abbreviations SSID and URL without spelling it out.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities. Claim 4 recites the limitation “…..and where the internal SSID and password provides……..” which should be “…..and where the internal SSID and the password provides……..”  

Claim 6 is objected to because of the following informalities. Claim 6 recites the limitation “…..the internal SSID and password are……..” which should be “…..the internal SSID and the password are……..”   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.



3.	Claims 1-3, 7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication US 2010/0266125 to Tanaka et al. (hereinafter Tanaka) in view of U.S.  Pre-Grant Publication US 2012/0082144 to Lee et al. (hereinafter Lee)

 	As to claims 1, Tanaka discloses a method for displaying a graphical symbol as an SSID representative of a Wi-Fi network on a Wi-Fi client user device, comprising:
 	broadcasting an internal SSID and the URL in a broadcast message from a wireless access point device coupled to the Wi-Fi network to be accessed, the broadcasting performed by the wireless access point device operating independently of a Wi-Fi client user device (Tanaka; [0108]-[0109]; Fig.4; shows and discloses a base station (=access point) transmits a beacon frame (=broadcast message) that includes ESSID. [0108] also discloses ESSID includes URL means beacon frame includes URL);
 	receiving the broadcast message at the Wi-Fi client user device (Tanaka; [0110]-[0111]; Fig.4; shows and discloses a wireless device receiving beacon frame);
 	Tanaka at [0112] discloses the user equipment stores service information and [0113] discloses the user device retrieving service information from a server based on the URL and ESSID. [0066] discloses of displaying service information. Tanaka fails to explicitly disclose of storing SSID as an graphical symbol and displaying graphical symbol. However, Lee discloses    
 	storing a graphical symbol as an SSID for a Wi-Fi network at a network address based on a URL (Lee; [0105] discloses server storing an icon image (=graphical symbol) of a hotel, wherein the hotel is identified by SSID. [0105] also discloses user device requests to the server for the icon image. [0110] discloses of using URL to receive service information);
 	retrieving, by the Wi-Fi client user device, the graphical symbol from the network address using the internal SSID and/or the URL and storing the graphical symbol locally on the Wi-Fi client (Lee; [0105] discloses server storing an icon image (=graphical symbol) of a hotel, wherein the hotel is identified by SSID. Fig.3:S340; [0105] also shows and discloses user device retrieves icon image from a server. [0110] discloses of using URL to receive service information); and
 	displaying, on the Wi-Fi client user device, the graphical symbol as the SSID for the Wi- Fi network (Lee; [0037]; discloses of displaying service information to a user. [0027] discloses the service information corresponding to image, icon etc. (=graphical symbol). Fig.3:S360 also discloses of displaying icon in the screen).
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings in order provide service to a user device without downloading or installing an application corresponding to each service and thus provide a QoS. 

 	As to claim 2, the rejection of claim 1 as listed above is incorporated herein. In addition, Tanaka-Lee discloses wherein the broadcast message comprises a beacon frame broadcast by the access point device (Tanaka; [0108]-[0109]; Fig.4; shows and discloses a base station (=access point) transmits a beacon frame (=broadcast message) that includes ESSID)

As to claim 3, the rejection of claim 2 as listed above is incorporated herein. In addition, Tanaka-Lee discloses herein the internal SSID and the URL are provided in an optional frame of the beacon frame (Tanaka; [0108]-[0109]; Fig.4; shows and discloses a base station (=access point) transmits a beacon frame (=broadcast message) that includes ESSID. [0108] also discloses ESSID includes URL means beacon frame includes URL)

As to claim 7, the rejection of claim 1 as listed above is incorporated herein. In addition, Tanaka-Lee discloses wherein the network address is internal to the Wi-Fi network (Tanaka; [0106]-[0113]).

As to claim 9, the rejection of claim 1 as listed above is incorporated herein. In addition, Tanaka-Lee discloses further comprising:
connecting, by the Wi-Fi client user device, to the Wi-Fi network using a 32-character SSID (Tanaka; [0058]); and
continue displaying, on the Wi-Fi client user device, the graphical symbol as the SSID for the Wi-Fi network after connection is complete (Lee; [0037]; discloses of displaying service information to a user. [0027] discloses the service information corresponding to image, icon etc. (=graphical symbol). Fig.3:S360 also discloses of displaying icon in the screen).

As to claim 10, the rejection of claim 9 as listed above is incorporated herein. In addition, Tanaka-Lee discloses further comprising:

saving, by the Wi-Fi client user device, both the 32-character SSID and the graphical symbol as the SSID for the Wi-Fi network for subsequent connections to the Wi-Fi network (Tanaka; [0058]; [0084]; [0125]).

As to claim 11, the rejection of claim 1 as listed above is incorporated herein. In addition, Tanaka-Lee discloses wherein during the retrieving step the Wi-Fi client user device does not indicate that it has connected to the Wi-Fi network (Lee; [0105] discloses server storing an icon image (=graphical symbol) of a hotel, wherein the hotel is identified by SSID. Fig.3:S340; [0105] also shows and discloses user device retrieves icon image from a server. [0110] discloses of using URL to receive service information. Client device only retrieving service information and it is not sending any information regarding the connection)

3.	Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication US 2010/0266125 to Tanaka et al. (hereinafter Tanaka) in view of U.S.  Pre-Grant Publication US 2012/0082144 to Lee et al. (hereinafter Lee) in view of U.S.  Pre-Grant Publication US 2016/0147900 to Bezek et al. (hereinafter Bezek)

	As to claims 4, Tanaka-Lee discloses of receiving SSID from an access point. Tanaka-Lee also discloses of retrieving graphical symbol from a network node. Tanaka-Lee fails to disclose of receiving passcode from the access point and used for temporary connection. However, Bezek discloses 
 	wherein the graphical symbol is stored locally on the access point device, and wherein the internal SSID includes a password, and wherein the internal SSID and password provide for temporary connection of the Wi-Fi client user device to the Wi- Fi network for retrieval of the graphical symbol only (Bezek; [0005]; [0022]).
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings in order provide secured communication  

 	As to claim 5, the rejection of claim 4 as listed above is incorporated herein. In addition, Tanaka-Lee discloses wherein once the graphical symbol 1s retrieved by the Wi- Fi client user device, the temporary connection is terminated (Bezek; [0005]; [0022]).

As to claim 6, the rejection of claim 4 as listed above is incorporated herein. In addition, Tanaka-Lee discloses wherein the internal SSID and password are not displayed by the Wi-Fi client user device (Lee; Fig.3:S360 shows displaying icon, not the SSID and password). 

3.	Claim 8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication US 2010/0266125 to Tanaka et al. (hereinafter Tanaka) in view of U.S.  Pre-Grant Publication US 2012/0082144 to Lee et al. (hereinafter Lee) in view of U.S.  Pre-Grant Publication US 2017/0347133 to Wang et al. (hereinafter Wang)

As to claims 8, Tanaka-Lee discloses of receiving SSID from an access point. Tanaka-Lee also discloses of retrieving graphical symbol from a network node. Tanaka-Lee fails to disclose of uploading information through 4G/5G cellular network. However, Wang discloses 
 wherein the network address at which the graphical symbol is stored is external to the W-Fi network, and wherein the retrieving step comprises uploading, by the Wi-Fi client user device, the graphic symbol through a 4G/5G cellular network or through a router coupled to the access point device using its own hotspot connection using the URL and storing the graphical symbol locally on the Wi-Fi client (Wang; Fig.1; [0047] shows and discloses 4G/5G network. [0026]; [0053] discloses a client device receiving information from a router).
It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings in order use a particular communication protocol and to receive information from a particular device. 

As to claim 22, Tanaka discloses a method for displaying a graphical symbol as an SSID representative of a Wi-Fi network on a Wi-Fi client user device, comprising:
broadcasting the URL in a broadcast message from a wireless access point device coupled to the Wi-Fi network to be accessed, the broadcasting performed by the wireless access point device operating independently of a Wi-Fi client user device (Tanaka; [0108]-[0109]; Fig.4; shows and discloses a base station (=access point) transmits a beacon frame (=broadcast message) that includes ESSID. [0108] also discloses ESSID includes URL means beacon frame includes URL);
 	receiving the broadcast message at the Wi-Fi client user device (Tanaka; [0110]-[0111]; Fig.4; shows and discloses a wireless device receiving beacon frame);
 Tanaka at [0112] discloses the user equipment stores service information and [0113] discloses the user device retrieving service information from a server based on the URL and ESSID. [0066] discloses of displaying service information. Tanaka fails to explicitly disclose of storing SSID as an graphical symbol and displaying graphical symbol. However, Lee discloses;
storing a graphical symbol as an SSID for a Wi-Fi network at a network address based on a URL, the network address external to the W1-Fi network (Lee; [0105] discloses server storing an icon image (=graphical symbol) of a hotel, wherein the hotel is identified by SSID. [0105] also discloses user device requests to the server for the icon image. [0110] discloses of using URL to receive service information);
 	displaying, on the Wi-Fi client user device, the graphical symbol as the SSID for the Wi- Fi network (Lee; [0037]; discloses of displaying service information to a user. [0027] discloses the service information corresponding to image, icon etc. (=graphical symbol). Fig.3:S360 also discloses of displaying icon in the screen).
 It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings in order provide service to a user device without downloading or installing an application corresponding to each service and thus provide a QoS.
Tanaka-Lee discloses of receiving SSID from an access point. Tanaka-Lee also discloses of retrieving graphical symbol from a network node. Tanaka-Lee fails to disclose of uploading information through 4G/5G cellular network. However, Wang discloses 
uploading, by the Wi-Fi client user device, the graphic symbol through a 4G/5G cellular network or through a router coupled to the access point device using its own hotspot connection using the URL and storing the graphical symbol locally on the Wi-Fi client (Wang; Fig.1; [0047] shows and discloses 4G/5G network. [0026]; [0053] discloses a client device receiving information from a router).
It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings in order use a particular communication protocol and to receive information from a particular device

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478